DETAILED ACTION
Status of the Claims
1.	Claims 16-18, 20-30 and 38-51 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Montiel et al. teach method of detecting presence of Ara h1 in food sample solution (section 2.4 and page 53, col. 2, paragraph 2) comprising: providing a plurality of antiAra h 1-coated magnetic beads (MBs) to a target analyte solution, the MBs are transferred into biotin-antiAra h 1 solution for binding to target analyte and then the bitotin-anitAra H 1 modified beads are treated with Strep-HRP (see section 2.4 and Fig 1); combining the solution of biotin-anitAra H 1 modified beads with HQ to yield third fluid sample which is provided on a sample detection region which is electrically coupled to potentiostat (see section 2.5); monitoring the output as electrical current of the potentiostat to determine a presence of target analyte, wherein the output of potentiostat is due to oxidation-reduction reaction (Fig 1 and section 3).
Montiel et al. do not teach the steps of sample is provided to first sample detection region of a device comprising plurality of sample detection regions, each sample detection region is electrically coupled to a different corresponding potentiostat of a plurality of potentiostat, simultaneously polling plurality of outputs of the plurality of potentiostats, selecting measurement data from one or more outputs of the plurality of outputs and analyzing the selected measurement data as recited in claim 16.

 Claims 17-18, 20-30 and 38-51 are allowed for being dependent on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796